DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-3, 5, 6, 8, 11, 15, 32, 43, 44, 46, 54, 55, 57-61, 63-71, 75, 80, 108, 118, 122 and 125 are pending.
Election/Restrictions

Applicant's election of species with no argument (therefore without traverse) of ovarian cancer in the reply filed on 01/28/2022 is acknowledged. 
The requirement is therefore made FINAL.
Since the elected species reads on Claims 1-3, 5, 6, 8, 11, 15, 32, 43, 44, 54, 55, 57-61, 63-71, 75, 80, 108, 118, 122 and 125, these claims are under current examination and are examined to the extent they read on the elected species. Claims 46 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
1-3, 5, 6, 8, 11, 15, 32, 43, 44, 54, 55, 57-61, 63-71, 75, 80, 108, 118, 122 and 125 are under current examination.
Claim Objections
Claim 1, 44, 57, 59, 60, 61, 64, 66 and 70 are objected as these Claims recite abbreviations: Claim 1-SRA737; claim 44-HER2; claim 57:BRCA; claim 59-MYC, MYCN etc.; claim 60- Chk; Claim 61-ATM, CDK etc.; claim 64-STR, CHK; claim 66-RB, TP etc.; claim 70-SN-38/CPT-11 which are abbreviations, and needs to be spelled out in their entirety because this is the first time these abbreviations appear in the claims, and must be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, 11, 15, 32, 43, 44, 58-61, 63-71, 75, 80, 108, 118, 122 and 125 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with This is because the specification, while being enabling for treating ovarian and colorectal cancer using combination with antitumor agent gemcitabine, does not reasonably provide enablement for the treatment of the claimed scope of every type of cancer with any kind of combination with an antitumor agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible””, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence.”  Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.”  The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required:
(1) The breadth of the claims
(2) The nature of the invention
(3) The state of the prior art
(4) The level of one of ordinary skill
(5)  The level of predictability in the art
(6)  The amount of direction provided by the inventor
(7) The existence of working examples
(8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) The breadth of the claims:
The presently claimed invention is directed to a method of treating every cancer comprising administering the compound SRA737.
Cancer is not a single disease, or a cluster of closely related disorders. There are hundreds of proliferative diseases, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain, and salivary glands.  They can occur in every part of the body.  Therefore, the scope of the diseases covered is deemed very broad, and cannot be considered enabled by the instant specification. 
 (2) The nature of the invention:
The present claims describe a method for treating every cancer. That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the compound SRA737 that such therapeutic objectives could actually be achieved.  However, in light of the fact, that the specification fails to provide the skilled artisan with any direction or guidance as to how the treatment of tumor in general could be achieved, the present specification is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
(3) The state of the Prior Art:
Numerous mechanisms have been proposed as methods of treating assorted cancers a selection of which follow. Cytotoxic agents could be applied directly to the tumor cells, directly killing them. Immunotherapy to stimulate the patient's immune system to attack cancer cells, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Increasing the amount or activity of the body’s tumor suppressor genes, PTEN, APC and CD95, which can, for example, activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. Angiogenesis inhibitor strategies based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells.
A number of these approaches – and others as well – have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, these approaches have yet to produce a drug which can claim such a goal. 
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to determine how to get a compound to be effective against cancer generally, or even in a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally, and the existence of such a single treatment for cancer is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for cancers generally; cancers arise from an exceptionally wide variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses, exposure to environmental chemicals (e.g. tobacco tars, alcohol, toxins), ionizing radiation, and unknown environment factors. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible, which it is not, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.”
(4) The skill of those in the art:
The skill of those in the art is expected to be high, requiring advanced training in chemistry, medicine, or pharmacology.
(5) The level of predictability in the art:
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
With this in mind the level of predictability in the art is sufficiently low that even with hundreds of successful examples of chemotherapy there has yet to be shown any single method of treating the vast scope of cancers known.  The level of unpredictability in the art renders the scope of instant claim to be not enabled.
(6) The amount of direction provided:
While the treatment of cancer is discussed in broad terms the necessary specifics, i.e. dosing, therapeutic index, contraindications, interaction between compound with other antitumor agents, toxicity etc., are completely absent.  The limited assays do very little to provide this necessary information, and, in light of the immense diversity of types of cancers and their varied reactions to treatment, the guidance provided is very limited.
(7) Working examples:
The examples of the treatment of cancer are limited to inhibition of cell growth related to cancer such as ovarian and colorectal cancer.  The exceptional diversity of cancers, and the treatment of them, is not well represented by these examples.  It is well known that there is no single treatment that works for all kinds of cancers, so the experimentation required, based on solely limited cell line assays to practice the instant invention would be egregious.
(8) The quantity of experimentation needed:
Given the fact that, historically, the development of new cancer drugs has been difficult and time consuming, and especially in view of factors 4 and 5, the quantity of experimentation needed is expected to be great.  However, the quantity needed to expand limited assays as a working examples provided in the instant specification to a viable treatment for the claimed scope of cancers is untenable.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 11 are indefinite as the claim recites SRA737 is administered over one or more 28 day cycles. This is because it is unclear to the examiner what applicant intends to mean by over one or more 28 day cycles. Is it implies administering on every day for 28 days (one cycle) or once in 28 days (one cycle) etc. and optionally repeated to make more cycles. Further, a cycle is only there if repeated i.e. to make a cycle, administration needs to be repeated, which is not clear from the claims. If there is truly a cycle, the claim needs to recite that administration is performed at certain (recite specific intervals) intervals over 28 days and the cycle is repeated at least once. 
	Since the dependent Claim 11 does not cures the above deficiency, it is also indefinite.
Appropriate correction required.
Because of indefiniteness brought by claims 8 and 11, claims 8 and 11 have not been searched for the prior art and are not examined. However, should an amended version of the claims be presented for the next action on the merits, the action may be made final. 

Claims 75 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 75 and 80 are indefinite as claim 75 recites “further treatment---SRA737 is administered over one or more 28 day cycles”. This is because it is unclear to the examiner what applicant intends to mean by over one or more 28 day cycles. This is because, a cycle is only there if repeated i.e. to make a cycle, administration needs to be repeated, which is not clear from the claims. If there is truly a cycle, the claim needs to recite that administration is performed at certain (recite specific intervals) intervals over 28 days and the regimen is repeated at least once. 
	Since the dependent Claim 80 does not cures the above deficiency, it is also indefinite.
For compact prosecution, the claim has been interpreted as administering further treatment and SRA737 on specific days as in the claim over 28 days.
Appropriate correction required.

Claim(s) 57, 66 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  

Claim 57 is indefinite as the claim recites phrase “the tumor”, which lacks antecedent basis. 
Claim 66 is indefinite as the claim recites phrase “the cancer suppressor gene”, which lacks antecedent basis. 
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 15, 32, 43, 44, 58-61, 63-66, 68-71, 108, 118 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 9663503 B2).
Collins disclose a method of treating ovarian cancer, including metastatic cancer, in humans using same cell line HT29 as in the instant specification comprising administering same Chk1 inhibitor SRA737, preferably orally (col 26), preferably in a dose of 100microgram-25mg/kg/day (thus if the subject is less than 80Kg, the dose of 25mg/kg will be less than 2000mg/day; if subject is less than 30kg, dose will be 750mg and can be administered in one single dose or multiple doses, continuously or intermittently: 

    PNG
    media_image1.png
    246
    328
    media_image1.png
    Greyscale
in combination with other chemotherapeutic agent, with example of gemcitabine, or an ATR inhibitor etc., wherein the cancer is identified as due to gain of function of oncogenic driver gene, such as MYC or gene implicated in CHK1 pathway (increased activation etc.) (entire patent, especially, abstract, col 11-14, 19-26, 43-45 and claims). Col 24 teaches that the additional chemotherapeutic agent may be administered simultaneously, sequentially or individually with varying dose schedules and via different routes, for example, the agents can be administered at closely spaced intervals, such as 5-10 minutes apart or at a longer interval, such as 1, 2 etc. hours apart or even longer periods apart. 
With regard to limitations of claims 60, 61, 65, 66 DDR pathway gene, TS gene, RB1---PARK2-Since the cited prior art teaches same method of treating of same cancer, the cancer is expected to be because of involvement of same pathway genes whether recognized by the cited prior art or not. Thus, the cited prior art reads on the instant claims.
With regard to limitations of claims 108, 118 regarding Cmin, Cmax- Since the cited prior art teaches same method using same compound SRA737, Cmin and Cmax of the drug in the subject after administration is expected to be the same. Thus, the cited prior art reads on the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-3, 6, 15, 32, 43, 44, 58-61, 63-66, 68-71, 108, 118, these claims are anticipated. 

Claims 1-2, 6, 15, 44, 58-61, 63-66, 68-71, 75, 80, 108, 118 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (Journal of Medicinal Chemistry, 2016, vol. 59, pages 5221-5237) (Cited in IDS filed 08/25/2020) (supporting information is provided by the Examiner) as evidenced by FDA (Guidance for industry; http://www.fda.gov/oder/guidance/index.htm; 07/2005).
Osborne teaches Compound 4 (CCT245737), which has the same structure as the claimed SRA737.  See Abstract; Figure 1. Osborne teaches how CHK1 inhibition may be useful in sensitizing of cancer cells and different pathways and genes responsible for CHK1 activation, such as DDR, ATR, tumor suppressor P53 (TP53), cyclin dependent kinases, MYC, MYCN (pages 5221-5223)
	Osborne teaches the antitumor efficacy of compound 4, administered orally 150mg/Kg (if the mice is 1Kg, dose is 150mg/day) in combination with gemcitabine with dose, such as 100mg/kg in mice (if the mice is 1Kg, dose is 100mg/kg/dayx3=300mg/m2 (see the conversion rate according to FDA; Table 1, page 7) with HT29 (same human cancer xenografts used in the instant specification) and was administered in two doses at 24 hours and 48 hours after gemcitabine, wherein gemcitabine was dosed on days 0, 7 and 14 and compound 4 dosing 24 and 48hrs after gemcitabine. Since day 0 is first day of dosing, it can be considered as day 0 or day 1 and accordingly the gemcitabine dosing was on day 1, 8 and 15 and compound 4 on day 2, 3, 9, 10, 16 and 17 of the cycle.  Thus, the cited prior art meets limitation of dosing in at least one cycle of 17 days or 21 days or 28 days etc. as last dosing is finished on day 17 (supporting information, S40-S42).  A strong potentiation of the antitumor effect of gemcitabine was seen, with tumor regression of 100% observed at day 17. See page 5228, right column, second full paragraph; Figure 6.
With regard to limitations of claims 108, 118 regarding Cmin, Cmax- Since the cited prior art teaches same method using same compound SRA737, Cmin and Cmax of the drug in the subject after administration is expected to be the same. Thus, the cited prior art reads on the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1-2, 6, 15, 44, 58-61, 63-66, 68-71, 75, 80, 108, 118, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 15, 32, 43, 44, 54, 55, 57-61, 63-71, 75, 80, 108, 118, and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 9663503 B2) and Osborne (Journal of Medicinal Chemistry, 2016, vol. 59, pages 5221-5237) (Cited in IDS filed 08/25/2020) (supporting information is provided by the Examiner) in combination and as evidenced by FDA (Guidance for industry; http://www.fda.gov/oder/guidance/index.htm; 07/2005). 
Determining the scope and contents of the prior art
Collins disclose a method of treating ovarian cancer, including metastatic cancer, in humans using same cell HT29 as in the instant specification comprising administering same Chk1 inhibitor SRA737, preferably orally (col 26), preferably in a dose of 100microgram-25mg/kg/day (thus if the subject is less than 80Kg, the dose of 25mg/kg will be less than 2000mg/day; if subject is less than 30kg, dose will be 750mg and can be administered in one single dose or multiple doses, continuously or intermittently: 

    PNG
    media_image1.png
    246
    328
    media_image1.png
    Greyscale
in combination with other chemotherapeutic agent, with example with gemcitabine, or an ATR inhibitor etc., wherein the cancer is identified as due to gain of function of oncogenic driver gene, such as MYC or gene implicated in CHK1 pathway (increased activation etc.) (entire patent, especially, abstract, col 11-14, 19-26, 43-45 and claims). Col 24 teaches that the additional chemotherapeutic agent may be administered simultaneously, sequentially or individually with varying dose schedules and via different routes, for example, the agents can be administered at closely spaced intervals, such as 5-10 minutes apart or at a longer interval, such as 1, 2 etc. hours apart or even longer periods apart. 
With regard to limitations of claims 60, 61, 65, 66 DDR pathway gene, TS gene, RB1---PARK2-Since the cited prior art teaches same method of treating of same cancer, the cancer is expected to be because of involvement of same pathway genes whether recognized by the cited prior art or not. Thus, the cited prior art reads on the instant claims.
With regard to limitations of claims 108, 118 regarding Cmin, Cmax- Since the cited prior art teaches same method using same compound SRA737, Cmin and Cmax of the drug in the subject after administration is expected to be the same. Thus, the cited prior art reads on the instant claims.
Ascertaining the differences between the prior art and the claims at issue
Collins disclose a method of treating ovarian cancer, including metastatic cancer, in humans using same cell HT29 as in the instant specification comprising administering same Chk1 inhibitor SRA737, preferably orally, preferably in a dose of 100microgram-25mg/kg/day (thus if the subject is less than 80Kg, the dose of 25mg/kg will be less than 2000mg/day; if subject is less than 30kg, dose will be 750mg and can be administered in one single dose or multiple doses in combination with other chemotherapeutic agent, with example with gemcitabine, or an ATR inhibitor etc., wherein the cancer is identified as due to gain of function of oncogenic driver gene, such as MYC or gene implicated in CHK1 pathway (increased activation etc.), but fails to teach administering SRA737 for at least 7 consecutive days; HGSOC ovarian cancer with increased expression of CCNE or having somatic or germline BRCA1 or 2; subject is HP positive; the 28 day cycle and regimen of the instant claims.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of administering SRA737 for at least 7 consecutive days- Although Collins is silent about administering SRA737 specifically for 7 consecutive days, the cited prior teaches treating ovarian cancer etc. by administering SRA737 for consecutive days. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that the consecutive administration of SRA737 may be continued for 7 days or even longer until the symptoms of the disease is resolved or objective of the treatment is achieved. Thus, the cited prior art meets limitation of the instant claims.
  With regard to the difference of HGSOC ovarian cancer with increased expression of CCNE or having somatic or germline BRCA1 or 2; subject is HPV positive- - Although Collins is silent about type of ovarian cancer and genetic of the ovarian cancer or type of subject treated, such as HPV positive etc., Collins disclose a method of treating ovarian cancer, including metastatic cancer, in humans using same Chk1 inhibitor SRA737, as in the instant claims. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that any ovarian cancer with any genetic causative factors and any human subject, including HPV positive, with an ovarian cancer may benefit from the ovarian cancer treatment method taught by the cited prior art, absent any evidence to the contrary. Thus, the cited prior art meets limitation of the instant claims.
 With regard to the difference of the 28 day cycle and regimen of the instant claims-this deficiency is cured by Osborne.
 In the same field of endeavor of treating cancer, Osborne teaches Compound 4 (CCT245737), which has the same structure as the claimed SRA737.  See Abstract; Figure 1. Osborne teaches how CHK1 inhibition may be useful in sensitizing of cancer cells and different pathways and genes responsible for CHK1 activation, such as DDR, ATR, tumor suppressor P53 (TP53), cyclin dependent kinases (pages 5221-5223)
	Osborne teaches the antitumor efficacy of compound 4, administered orally 150mg/Kg (if the mice is 1Kg, dose is 150mg/day) in combination with gemcitabine with dose, such as 100mg/kg in mice (if the mice is 1Kg, dose is 100mg/dayx3=300mg/m2 (see the conversion rate according to FDA; Table 1, page 7) with HT29 (same human cancer xenografts used in the instant specification) and was administered in two doses at 24 hours and 48 hours after gemcitabine, wherein gemcitabine was dosed on days 0, 7 and 14 and compound 4 dosing 24 and 48hrs after gemcitabine. Since day 0 is first day of dosing, it can be considered as day 0 or day 1 and accordingly the gemcitabine dosing was on day 1, 8 and 15 and compound 4 on day 2, 3, 9, 10, 16 and 17 of the cycle.  Thus, the cited prior art meets limitation of dosing in at least one cycle of 17 days or 21 days or 28 days etc. as last dosing is finished on day 17 (supporting information, S40-S42).  A strong potentiation of the antitumor effect of gemcitabine was seen, with tumor regression of 100% observed at day 17. See page 5228, right column, second full paragraph; Figure 6.
With the guidance provided by Collins and Osborne, it would have been prima facie obvious to a person of ordinary skill in the art that SRA737 and gemcitabine may be administered according to the regimen taught by Osborne. This is because both Collins and Osborne teaches using SRA737 and gemcitabine for treating cancer and Osborne teaches specific regimen for administering SRA737 and gemcitabine at specific intervals.   Therefore, combination reads applicants claims. 
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Collins teaches using SRA737 and gemcitabine for treating cancer. Osborne also teaches using SRA737 and gemcitabine for treating cancer. Further, Osborne teaches specific regimen for administering the drugs at specific intervals.  
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the SRA 737 and gemcitabine may be administered according to the regimen taught by combination of the cited prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 8, 11, 15, 32, 43, 44, 54, 55, 57-61, 63-71, 75, 80, 108, 118, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-5, 8, 17-21, 26, 29, 31-33, 37, 3, 40 and 41 of US co-pending application 16604116.   
Although the conflicting claims are not identical, they are not patentably distinct from each other because:  
Both the claims of instant application and the claims of co-pending application are drawn to a method of treating cancer using same compound, same amount, same administration method. 
The difference of wording, however, does not constitute a patentable distinct, because the claims in the present invention simply fall within the scope of co-pending applications. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623